Citation Nr: 1410487	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of November 2009 of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for right ear hearing loss.


FINDING OF FACT

The Veteran's current right ear hearing loss is causally related to his in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Service Connection for Right Ear Hearing Loss

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Both private and VA treatment records reflect that the Veteran currently suffers from hearing loss in his right ear.

Though the Veteran's service treatment records do not show that he complained of suffering from hearing loss during his active service, his DD-214 reflects that he served in an artillery unit.  His service personnel records also reflect that he served as an ordinance supply specialist during his deployment to Vietnam.  At his October 2009 VA examination, the Veteran stated that he was in combat in Vietnam and that he was exposed to artillery noise without the use of hearing protection.  Based on the records and the Veteran's statements, it is clear that he was exposed to noise during his active service.  

The RO denied the claim on the basis that the Veteran's right ear hearing loss is not related to his active service, citing the findings of the October 2009 VA examiner.  That examiner concluded that while it is at least as likely as not that the Veteran's left ear hearing loss is related to his in-service noise exposure, the Veteran's right ear has a different, unknown etiology.  He stated that the Veteran's audiometric configuration in the right ear is not solely consistent with acoustic trauma; the examiner also questioned the validity of the Veteran's audiogram at separation.  Absent valid audiometric data at separation and evidence of the Veteran's hearing thresholds in the intervening 40 years, the examiner determined that he could not determine that the Veteran's right ear is related to service. 

The RO ignored, however, two positive nexus opinions from the Veteran's private doctor, P.E.S., MD.  In a March 2009 letter, Dr. P.E.S. relayed the Veteran's statement that he could not hear out of his right ear since his military service.  Dr. P.E.S. also noted the Veteran's contention that he served in the artillery and had no post-service noise exposure.  He offered an impression of "mixed loss associated with [the Veteran's] service in the Army.  In a December 2009 letter, Dr. P.E.S. stated that the Veteran's right ear hearing loss "is most likely service-connected."  He stated that the Veteran entered the service without hearing loss, and that he exited suffering from both hearing loss and tinnitus.

Considering Dr. P.E.S.'s two positive opinions alongside the VA examiner's, the evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is related to his active service.  Service connection for right ear hearing loss is therefore warranted.  


ORDER

Entitlement to service connection for right ear hearing loss is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


